 In theMatter of THE EMERSON ELECTRIC MANUFACTURING COMPANY,A CORPORATIONandLOCALNo. 1102,UNITED ELECTRICAL,RADIO, ANDMACHINE WORHERs OF AMERICA,AFFILIATED WITH THE COMMITTEEFOR INDUSTRIAL ORGANIZATIONCase No. C--908.Decided July 1, 1939ElectricMotor andFan Manufacturing Industry-Notice:irregularity ofservice of complaint,respondentnot prejudicedby,when facts show it actu-ally receiveda copy-Interference,Restraint,or Coercion:charges of,not sus-tained-Discrimination:charges of,notsustained-Complaint:dismissed.Mr. Herbert N. Shenkin,for the Board.Mr. Robert N. Hawes,of St. Louis, Mo., andMr. George Rogers,ofWashington, D. C., for the respondent.Mr. Morris J. Levin,of St. Louis, Mo., andMr. James B. Carey,of New York City, for the Union.MissFannie M. Boyls,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local No. 1102,United Electrical, Radio & Machine Workers of America, affiliatedwith the Committee for Industrial Organization, herein called theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Fourteenth Region (St. Louis, Mis-souri), issued its complaint dated May 11, 1938, against The EmersonElectricManufacturing Company, St. Louis, Missouri, herein calledthe respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.In respect to the unfair labor practices, the complaint alleged,in substance, that the respondent on November 29, 1937, dischargedone of its employees, William H. Cortor, and has since refused toreinstate him, for the reason that he joined and assisted the Union13 N. L.R. B., No. 53.448 THE EMERSONELECTRIC MANUFACTURINGCOMPANY449and engaged in concerted activities with other of the respondent'semployees for the purposes of collective bargaining and other mutualaid and protection; that the respondent thereafter attempted toundermine and discredit the Union and discourage membership ofits employees therein by issuing to its employees, without conferringwith or notifying the Union, a booklet entitled, "Rules and Informa-tion for Employees," which conflicted in many ways with the termsof a contract which had been negotiated between the respondent andthe Union, and which contained a form to be signed by the employeesby which they agreed to abide by the rules and information con-tained in the booklet; that the respondent, by refusing to arbitratein accordance with the terms of its contract with the Union the dis-putes concerning the discharge of Cortor and the issuance of thebooklet and also by its refusal to arbitrate a dispute concerningwhether or not a new wage-rats group should be created for a newtype of motor being manufactured by the respondent, discouragedand is discouraging the membership of its employees in the Union,and thereby has interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.Copies of the complaint and accompanying notice of hearing wereduly served upon Robert N. Hawes, as attorney for the respondent,and upon the Union.On May 16, 1938, the respondent filed ananswer in which it admitted the allegations of the complaint rela-tive to the, nature of its business and the effect of its business uponcommerce but denied that it had engaged in any of the alleged unfairlabor practices.Pursuant to the notice, a hearing was held at St. Louis, Missouri,from May 23 to and including May 27, 1938, before Horace A.Ruckel, the Trial Examiner duly designated by the Board.TheBoard, the respondent, and the Union were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.At the commence-ment of the hearing, the respondent moved to dismiss the complaint,alleging that the Board did not have jurisdiction over the mattersset forth in the complaint, and alleging further that the complaintfailed to set forth specific facts constituting unfair labor practicesby the respondent.The motion was denied. The respondent objectedto the introduction in evidence by counsel for the Board of a copyof the complaint and other exhibits upon the ground that a copy ofthe complaint was never served upon the respondent.The objection 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas overruled.tAt the conclusion of theBoard's caseand againat the conclusion-of the hearing, the respondent moved to'dismiss thecomplaint.The motions were denied.During thecourse of thehearing the Trial Examiner made otherrulings on various motionsand on objections to the admission of evidence.The Board hasconsidered all the rulings and finds that no prejudicialerrors werecommitted.The rulings are hereby affirmed.On September 9, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in andwas engaging in unfair labor practices withinthe meaning of Sec-tion 8 (1) and (3) of the Act, but that the respondent by refusingto arbitrate the dispute concerning the wage-rate question did notengage in an unfairlabor practice.The TrialExaminer recom-mended that the respondentcease anddesist from engaging in theunfair labor practices and that it reinstate with back pay the em-ployee found by him to have been discriminatorily discharged.OnSeptember 21, 1938, the respondent filed exceptions to theInterme-diate Report and requested oral argument before the Board on theexceptions.Pursuant to notice, a hearing was held before the Board on March16, 1939, inWashington, D. C., for the purpose of oral argument.The respondent and the Union were represented by counsel andparticipated in the argument.The Board has considered the excep-tions to the Intermediate Report.As indicated by our findings, con-clusions of law, and order set forth below, we sustain the exceptionsto the findings of the Trial Examiner that the respondent engagedin unfair labor practices.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Emerson Electric Manufacturing Company is a corporationorganizedunder thelaws of the State of Missouri on September24, 1890.It operates,as an integral unit, three plants in the cityof St. Louis, Missouri,at whichit is engaged in the design,develop-ment, manufacture,sale, and distribution of electric motors and elec-tric fans.Itmaintains warehouses in St. Louis, New York City,and Chicago,Illinois, and has branch offices in Detroit,Michigan,Dallas, Texas,Cincinnati,Ohio, and Davenport, Iowa.1 Service of the complaint, instead of beingmade uponthe respondent, was made uponits attorneyThat the respondent actually received a copy of the complaint, however,is shown by the fact that it filed an answer to the complaint more than 3 days priorto the gate of the hearingno,iespnndentwas not, therefore piojuchced by theirregularity THE EMERSON ELECTRIC MANUFACTURING COMPANY451About 90 per cent of the raw materials used by the respondent areshipped into St. Louis from points outside the State of Missouri.These raw materials consist chiefly of steel, brass, copper, bronze,sheet metal, sheet iron, cast iron, sheet copper, steel castings, copperwire, fibre plates, steel rods, and steel shafts, and cost several mil-lion dollars annually.About 90 per cent of the electric fans and motors manufacturedby the respondent are shipped to points outside the State of Mis-souri.For the fiscal year ending September 30, 1937, the respondent'stotal sales amounted to over $5,000,000.II.THE ORGANIZATION INVOLVEDLocal No. 1102,UnitedElectrical,Radio & MachineWorkers ofAmerica, is a labor organization,affiliatedwith theCommittee forIndustrial Organization,herein calledthe C. I. O.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The discharge of William H. CortorWilliam H. Cortor was employed by the respondent on April 19,1928.In 1929 he and several other employees were discharged for"painting" one of the employees in their department who had beenplaying pranks on other employees.They were reinstated, however,within about 6 weeks. In 1935 Cortor was discharged again becauseof carelessness of himself and other employees in assembling an arma-ture, but was reinstated 3 or 4 days later. In 1934 he was threatenedwith discharge for writing a menacing note to a deaf and dumb em-ployee who had been persistently borrowing his drills, but the dis-charge was prevented when Harry G. Weiss, a foreman who wasresponsible for Cortor's reinstatement on the two occasions abovementioned, agreed that Cortor be transferred to his department.Cortor joined the Union in January 1937 and during a strike atthe plant from March 8 to May 17, 1937, was vice chairman of the"sit-downers."He was also secretary of the shop stewards of theUnion.At about 3 a. in. on November 24, 1937, he and other stewards fromthe respondent's plant, in, response to a call for assistance from theUnited Automobile Workers of America, herein called the U. A.W. A., another labor organization affiliated with the C. I. 0., joinedpicket lines at the plant of the Ford Motor Company in St. Louiswhere a strike had been called.At about 6 a. in., while drivingaround the Ford plant with one of the national representatives ofthe U. A. W. A., Corter was arrested on a charge of disturbing the 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDpeace.He had intended to report to work at 7 a. m. when the re-spondent's plant opened, but was prevented by his arrest from doingso.After his release from jail at about 11 a. m. he went to the U. A.W. A. headquarters and from there telephoned his foreman, Weiss.He testified that he informed Weiss that he had been detained andhad not been able to come to work.Weiss testified that Cortor statedthat he had some business to take care of and would not be in. Inany event, without explaining the reason for his absence that morn-ing and his intended absence that afternoon, he obtained the consentof his foreman for absenting himself from work for the remainder ofthe day.He then returned to the picket lines at the Ford plant. If hehad returned to work for the afternoon shift he would have had 2hours and 24 minutes of employment before the plant closed forthe day.Weiss did not know the true reason for Cortor's absence until No-vember 28 when he was informed by Fred M. Karches, the respond-ent's personnel director, that Cortor's name, among others, appearedin a newspaper account of arrests made on the Ford picket line. Weissthereupon decided to discharge Cortor, and on the next day, Novem-ber 29, the first workday after Cortor's absence, took him to Karches'office,where after being asked by Karches for an explanation of hisabsence on November 24, he was given a discharge slip made out byKarches and signed by Weiss, reading as follows :Discharged-for taking voluntary leave of work to activelyparticipate in an attempt of the members of Coin. for IndustrialOrganization to force the employees of the Ford Motor Car Com-pany out of employment Wednesday, November 24, 1937; andfor being arrested and charged with peace disturbance in con-nection with such action ; and previous poor deportment recordin his employment here.The previous poor deportment record mentioned as one of thereasons for Cortor's discharge, was stated by the respondent to con-sist of the two discharges and the threatened discharge which wehave set forth above, as well as more recent conduct described bythe respondent as arrogant and offensive and the infraction by Cortorof rules of conduct covered by the contract between the Union andthe respondent.Karches testified that on November 1 one of theforemen had recommended the discharge of an employee, Goss, fordisobeying an express order prohibiting the distribution of unionbulletins at the plant and that Cortor and several other employeesaccompanied Goss to Karches' office; that when Karches dischargedGoss, "Cortor, in a very arrogant manner, stepped forth and said,`Well you had better discharge me too' 11 and claimed to have also THE EMERSON ELECTRIC MANUFACTURING COMPANY453distributed the bulletins in violation of the respondent's orders; thatKarches, after an investigation, discovered that Cortor had not beendistributing the bulletins; that he so informed Cortor and told himthat he could consequently not be discharged for that reason butthat Karches would be glad to accommodate him if he insisted uponbeing discharged ; that Cortor thereupon withdrew his request.Cor-tor's account of the incident was to the effect that he did not askto be discharged but only insisted that he would not return to workuntil the dispute concerning Goss' discharge was favorably disposedof.The infraction of rules referred 'to by the respondent as con-tributing to his poor deportment record consisted in Cortor's visitswith employees in departments other than his own without thepermission of his foreman.Weiss testified that foremen had uponseveral occasions telephoned him, informing him that Cortor wasvisiting in their departments and inquiring whether he had permis-sion from him, Weiss, to visit; that upon such occasions Cortor hadnot obtained permission from Weiss as provided in the Union's con-tract; and that he had reprimanded Cortor for his conduct on thoseoccasions.Cortor did not deny Weiss' testimony and admitted thaton occasions lie may have been told that if he did not conduct himselfin a different manner, he would be discharged.The record does not show that the respondent had disapprovedof or in any way discouraged organization among its employees orhad even disapproved of unionization of employees generally. Ithad recognized the Union to which Cortor belonged as the exclusivecollective bargaining agency of its employees, had entered into awritten agreement with the Union on May 17, 1937, and had onnumerous occasions met and bargained with the representatives ofthatUnion.It knew that Cortor had at other times engaged inpicketing activities at plants other than his own and that about adozen of its employees other than Cortor had participated in picket-ing the Ford plant before working hours on the morning of Cortor'sarrest.To'these activities the respondent claimed not to object, sincesuch activities did not interfere with the work of the employeesparticipating.The complaint alleges that the respondent discharged Cortor aboutNovember 29, 1937, and has at all times since refused to reinstatehim, for the reason that he joined and assisted the Union and engagedin concerted activities with other of the respondent's employees forthe purposes of collective bargaining and other mutual aid and pro-tection.It further alleges that the respondent by such discharge andrefusa] to reinstate discriminated against Cortor in regard to his hireand tenure of employment, thereby discouraging membership in theUnion.We think it clear from the facts set forth above that the1S7O 30-39-vol 13-:;0 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord does not sustainthese allegations of the complaint. IfCortor's discharge was based in whole or in part upon any unionactivity of Cortor, we are convinced that such activity was on behalfof the U. A. W. A. rather than on behalf of the Union. There is noshowing that the controversy between the Ford Motor Company andthe U. A. W. A. affected the relations between the respondent andthe Union, nor is there any showing that Cortor's activities on thepicket line at the Ford plant were for the purposes of effecting col-lective bargaining between the respondent and the Union or for thepurposes of effecting self-organization among the employees of therespondent.Nor is there any evidence that his discharge did or wasintended to discourage membership in the Union as distinguishedfrom the U. A. W. A. The discharge accordingly was not within thescope of the complaint in this case.B. Alleged interfere' ee, ie.straint, and coercion1. Issuance of booklet of rules and informationFor a long number of years the respondent had been issuing anddistributing among its employees from time to time a booklet con-taining information and instructions on various matters pertainingto their employment.The booklet was revised every few years tomeet changing conditions at the plant.On or about February 1, 1938, the respondent issued a revisededition of the booklet entitled, "Rules and Information for Em-ployees."The 1938 issue was more full and complete than any previ-ous issue and was the result of much study and research work doneby Karches, the respondent's new personnel manager.At the backof each booklet was a detachable flyleaf upon which was printed :I have carefully read and fully understand all that is con-tained in this book of Rules and Information for Emerson-Electric Employees, and agree to abide by the rules and informa-tion contained therein as long as I remain in the employ of TheEmerson Electric Manufacturing Company.Following that language was a space for the signature of the em-ployee.Immediately after the issuance of the booklet, the executive boardof the Union met, characterized the booklet as a "yellow dog con-tract," and decided that all booklets which had been distributedshould be gathered up and returned to the foremen.Thereafterrepresentatives of the Union met with the respondent and demandedthat the respondent withdraw the booklet and that the Union beconsulted on all rules or regulations concerning working conditions THE EMERSONELECTRIC MANUFACTURING COMPANY455prior to the issuance of any booklet by the respondent.They ob-jected specifically to, the,flyleafabove,mentioned, claiming that anemployee, by signing the flyleaf, would, in effect, be signing an indi-vidual contract.The respondent expressed surprise that the Unionhad objected to the booklet or to any of its terms, explained that thebooklet was only a reissue or restatement of rules and informationalready existing at the plant, and stated that no employee would berequired to sign the flyleaf but refused to withdraw the booklet fromcirculation.The respondent contended that the flyleaf suggestion was adoptedfrom the research manual published by the Metropolitan Life Insur-ance Company in 1933 and that it was placed in the booklet mainlyfor the benefit of new employees and to insure the respondent thatthey would read the rules and information.The respondent recitedinstancesin which employees who had been discharged for the viola-tion of its rules claimed ignorance of the rules, and gave such exam-ples as a reason for the issuance of the booklet in a more detailedform than had theretofore been used,as wellas a reason for theinclusion of the flyleaf.The respondent denied that the rules inany way conflicted with or modified the terms of its contract withthe Union.The Union's contract with the respondent provided :This agreement covers all the terms and conditions of employ-ment, for the period beginning May 17, 1937, and ending August1, 1938, and it is not subject to change or additions by either ofthe parties.The Union contended that some of the provisions in the booklet ofrules and information pertained to terms and conditions of employ-ment and that the respondent, by attempting to make rules regard-ing such subjects, was attempting to change or modify the contractand thereby to interfere with, restrain, and coerce the employeesin the exercise of their right to collective bargaining.The rulespertained mainly to safety and health precautions but touched to alimited extent upon natters referred to in the contract.For example,the contract stated that the respondent "shall have the full right todischarge any employee for reasonablecause,"but did notattemptto state what might be considered "reasonablecause."The bookletof rules and information enumerated certain specific offenses whichthe respondent considered reasonable cause for discharge.We have examined and compared the booklet of rules and infor-mation with the union contract, and recognize that some terms ofthe former might be interpreted by the Union as an addition to ormodification of the latter and that the issuance of such a bookletmight in some instances afford an anti-union employer an opportu- 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDnity to evade or change, by its own interpretation, the terms of acontract which it has negotiated with a union.We are convinced,however, that it was not the intention of the respondent in issuingthe booklet to modify or in any way affect the operation of thecontract and that the provisions of the booklet may be reasonablyinterpreted as in complete harmony with the spirit and terms of thecontract.In any event, we are satisfied that any question whichmight arise concerning any specific objectionable rule or statementin the booklet can be settled through the grievance procedure setforth in the contract.The respondent has demonstrated its goodfaith in that respect by notifying the Union, after the latter voicedits objection to the flyleaf, that no employee would be asked to signthe flyleaf.We find that the respondent, by issuing the booklet of rules andinformation without first consulting the Union in respect thereto,has not interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them in Section 7 of the Act.2.Refusal to arbitrateIn March 1938 the respondent commenced manufacturing an elec-tricmotor larger than any manufactured by it in several years. Itplaced the new motor in the highest of its three wage-rate groups.The Union thereupon met with the respondent and requested thata fourth and higher wage-rate group be created for the motor. Therespondent denied this request.The Union thereupon demandedthat the question concerning whether or not a fourth and higherwage-rate group should be created be arbitrated in accordance withthe arbitration procedure provided in its contract.The respondentalso denied this request.The complaint alleges that the respondent by refusing to arbitratethe wage-rate question and the question concerning whether or notthe respondent might issue its booklet of rules and information with-out first consulting with the Union in regard thereto, and also byrefusing to arbitrate the dispute concerning Cortor's discharge, hasdiscouraged and is discouraging the membership of its employees inthe Union and has thereby interfered with, restrained, and coercedand is interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Therespondent, pursuant to the terms of the union contract, had onother occasions submitted to arbitration controversies involving fourdischarged employees and the interpretation of part of the unioncontract.On the matters now before us it met with the Union anddiscussed fully its reasons for refusing to arbitrate. It never at any THE EMERSON ELECTRIC MANUFACTURING COMPANY457time attempted to evade its obligation to bargain relative to suchmatters.In refusing to arbitrate the wage-rate question the respondentpointed out to the Union that never in the history of the respondent'soperations had it maintained more than three wage-rate groups, al-though it had previously manufactured motors as large and as heavyas the new motor which it was then making, that wage increases pro-vided in the contract contemplated only the three existing wage-rategroups, and that it considered that a wage-rate grouping could be agrievance subject to arbitration only if the rate fixed was claimed tobe lower than rates for similar work in effect on the date of the exe-cution of the contract.The respondent assignedas its reason forrefusing to arbitrate the rules and information booklet question thatthe issuance of such a booklet was its prerogative, a part of its ad-ministrative functions; it offered, however, to arbitrate any grievancewhich mightariseout of an application of the rules.Without pass-ing upon the question as to whether or not theunioncontract re-quired the respondent to arbitrate these two questions, we find therespondent's contentions tenable and are satisfied that the respondentin refusing to arbitrate these questions did not intend to and did notin fact, interfere with, restrain, or coerce its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.On the day following Cortor's discharge a union committee, in-cluding Sentner, a C. I. O. national vice president, met with the re-spondent for the purpose of securing Cortor's reinstatement.Aftera heated argument and a refusal by the respondent to reinstateCortor, the committee departed, with Sentner announcing that hewould teach the respondent a lesson.On the same day the Unionfiled a charge with the Board's Regional Director, alleging thatCortor had been discriminatorily discharged. It was not until 3weekslaterthat the Union requested an arbitration of the disputeconcerningCortor's discharge.The union agreement provided thata complaint regarding an "unjust or discriminating" discharge mustbe in writing and filed within 3 days and that thereafter the grievancemight be arbitrated.Cortor did not follow this procedure.The re-spondent contended that because Cortor failed to follow this proced-ure and further because he elected to file charges with the Boardrather than follow the grievance procedure, it was relieved of itsobligation to arbitrate.Even if the respondent's contention is notvalid, as a matter of law, we see nothing more in its conduct, in thecircumstances, than a breach of its contract.We conclude that therespondent, by refusing to arbitrate the dispute concerning Cortor'sdischarge, did not interfere with, restrain, or coerce its employees inthe rights guaranteed in Section 7 of the Act. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLusIONS OF LAW1.The operations and business of the respondent constitute :i con-tinuous flow of trade, traffic, and commerce among the several States,within the meaning of Section 2 (7) of the Act.2.Local No. 1102, United Electrical, Radio & Machine Workersof America, affiliated with the Committee for Industrial Organiza-tion, is a labor organization, within the meaning of Section 2 (5)of the Act.3.The respondent has not discriminated in regard to the hire ortenure of employment, or any term or condition of employment, ofWilliam H. Cortor, within the meaning of Section 8 (3) of theAct.4.The respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, within the meaning of Section 8 (1) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Re-lations Act, the National Labor Relations Board hereby orders thatthe complaint against the respondent, The Emerson Electric Manu-facturingCompany, St. Louis, Missouri, be, and it hereby is,dismissed.MR. WILLIAMM. LF.ISERSONtook no part intheconsiderationofthe above Decision and Order.